DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on March 19, 2019; July 8, 2019; and March 19, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 2, 5 – 14, 16 – 19, 22, 24 - 25 and 28 are allowable over the Prior Art of Record because it fails to teach or suggest a distance measuring device, comprising a shell, a laser ranging device, and a photoelectric conversion means, used for capturing all or part of the reflected light and converting the optical signal of the captured reflected light into at least one feedback electrical signal; wherein the processor is connected to the laser generating means for controlling the laser generating means; the processor is connected to the photoelectric conversion means for acquiring the feedback electrical signal and calculating a distance from the object to be measured to the distance measuring device in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate to the laser level technology but does not disclose the combination as claimed: Williams et al. (US 7,036,241); Jang (US Pub. No. 2007/0101593); Sanoner (US Pub. No. 2004/0040170); Wakefield et al. (US 6,209,219); Tamura et al. (US 7,119,533).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 24, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861